DETAILED ACTION
Introduction
Claims 1-12, 14, and 16-21 have been examined in this application. Claims 1, 12, and 16 are amended. Claims 2-11, 14, and 17-19 are as previously presented. Claims 20 and 21 are new. Claims 13 and 15 are cancelled. This is a non-final office action in response to the arguments and amendments and request for continued examination filed 12/7/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/2022 has been entered. 
Response to Arguments
Applicant’s arguments, filed 12/7/2022, have been fully considered.
Regarding the arguments pertaining to the previous rejections under 112 (presented on p. 11-12 under the heading “Rejections under 35 USC 112”), the arguments and amendments are persuasive. Therefore, the rejections have been withdrawn.
Regarding the arguments pertaining to the previous rejections under 101 (presented on p. 12-13 under the heading “Rejections under 35 USC 101”), the arguments are not persuasive. The arguments state that the revised Claim 1 and 16 include not only obtaining of data from the geographical position satellite server, but further include a feature to calculate the data to determine whether a particular segment is able to be traversed, so as to create the runnability map. Applicant argues that this places a meaningful limitation on the claim operations such that it is not directed to performing mathematical operations alone but improves an existing technology of global positioning. The office respectfully disagrees. Upon further review and consideration, the “calculating” performed on the data to make a determination regarding whether a segment can be traversed is determined to be a part of the abstract idea of a mental process. The broadest reasonable interpretation of the limitation comprises operations such as evaluation of geophysical data such as elevation and elevation differences, in order to make a decision of whether a segment should be considered traversable or too steep to be traversed. The limitation does not appear to improve positioning, as it does not pertain to position determination, and is merely utilizing data from a “geographical position satellite server” and not improving a satellite system. Thus, the claims are determined to be directed to an abstract idea, with data collection from a server being an additional element but insignificant extra-solution activity and well-understood, routine, and conventional in the art (see the rejection under 101 below for complete detail), and the rejection is maintained.
Claim Objections
Claims 1 and 16 are objected to because of the following informalities:
In Claims 1 and 16, “analyzing the desired distances… results in the selection of” should instead read “analyzing the desired distances… to select” or similar.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12, 14, and 16-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 1 and 16, the claims recite developing a runnability map from “geophysical data accessed from a geographical position satellite server” including a latitude and longitude of the start point. However, the disclosure as originally filed (see e.g. specification ¶0048, 0050) states that the geophysical data is from “geographic information system (GIS) Servers 14” rather than the “geographical positioning satellite (GPS) Servers 12.” Although the GPS server is stated to be associated with the latitude and longitude of the user, the specification does not describe the GPS server also supplying the geophysical data, as claimed. Thus, the subject matter of accessing geophysical data from the geographical position satellite server was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2-12, 14, and 17-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected Claim 1 (for Claims 2-12, 14, and 17-20) or Claim 16 (for Claim 21) and for failing to cure the deficiencies listed above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 14, and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 16, the phrase “the runnability map comprising a plurality of geospatial and temporal segments derived from the geophysical data, accessed from the geographical position satellite server, including a latitude and longitude of the start point and the desired distance” renders the claims indefinite. Particularly, for the phrase “including a latitude and longitude of the start point and the desired distance” it is not clear what “including” modifies, and whether the claim is intending to recite that the runnability map includes the latitude and longitude and desired distance, or alternatively whether the claim is intending to recite that the plurality of geospatial and temporal segments include the latitude and longitude and desired distance. In either case, it is generally unclear what it means for either the map or segments to include the desired distance, and it is unclear as to whether this refers to the size of the map, or the length of segments, or something else. Thus, the claims are indefinite. For the purposes of examination, the phrase is interpreted as reciting that the runnability map includes the latitude and longitude of the start point, and is developed based on the desired distance.
Additionally, Regarding Claims 1 and 16, the phrase “wherein the processor calculates the geophysical data from the geographical position satellite server to determine…” renders the claims indefinite. The claims previously state that the geophysical data is accessed from the geographical position satellite server. However, the phrase then recites that the geophysical data is calculated (the definition of calculate including to determine, mathematically). It is therefore unclear if the processor obtains the geophysical data from the server, and also independently calculates/determines the same data, or if the term “calculates” should instead be interpreted as “performs calculations on” or “analyzes” or similar, or something else. The scope of the claims is therefore indefinite. For the purposes of examination, the phrase is interpreted as “wherein the processor uses the geophysical data from the geographical position satellite server to determine…”
Additionally, Regarding Claims 1 and 16, the phrase “analyzing the desired distances and weighted runnability segment values…” renders the claims indefinite. The claims previously recite the accessing of “a desired distance” in the singular. However, the phrase recites the analyzing of desired distances in the plural. It is not clear whether the phrase is instead intended to recite analyzing only the singular desired distance, or if there are actually plural desired distances. If there are plural desired distances, it is then unclear which one of the plurality is meant, when the claims later recites “the desired distance.” The scope of the claims is therefore indefinite. For the purposes of examination, the phrase is interpreted as “analyzing the desired distance and weighted runnability segment values…”
Claims 2-12, 14, and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 (for Claims 2-12, 14, and 17-20) or Claim 16 (for Claim 21) and for failing to cure the deficiencies listed above.
Regarding Claim 1, the claim is indefinite for omitting essential steps necessary to understand the invention. The claim recites that analysis of the desired distance and weighted runnability segment values results in the selection of a set of adjacent base segments, which are connected in order to create a route. The further limitations in the claim recite an analysis including using the desired distance as the tentative distance and accessing and inverting and use of weighted runnability segment values in order to identify a particular distance/segment as being associated with a tentative distance. This appears to be the analysis which is recited with respect to the desired distance and weighted runnability segment values, in order to create a route. However, the claim does not ever recite how the set of base segments are determined, and does not recite how the determination of the shorter distance and tentative distance relate back to any creation of the route. The claim is therefore indefinite as being incomplete for omitting essential steps, such omission amounting to a gap between the steps. See MPEP § 2172.01. For the purposes of examination, the claim is interpreted such that the geospatial and temporal segments associated with the tentative distance are selected as base segments, which are used to create the route.
Claims 2-12, 14, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 and for failing to cure the deficiencies listed above.
Regarding Claim 12, the use of the phrase “such as” in the limitation “natural geophysical features of an environment such as rivers and lakes, man-made structures such as buildings, roads and bridges” renders the claim indefinite. It is not clear whether lists of “river and lakes” and “buildings, roads and bridges” are limiting (i.e. the natural geophysical features must include at least a river or lake and the man-made structures must include a building, road, or bridge), or alternatively if the lists are merely examples, in which case they do not limit the features or structures. The scope of the claim is therefore indefinite. For the purposes of examination, the phrase “such as” is interpreted as “at least one of”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12, 14, and 16-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Independent Claims 1 and 16, the claims recite functions for accessing a start point and distance, developing a runnability map from geophysical data by calculating geophysical data to determine whether segments are traversable, associating runnability data with segments, selecting segments to optimize a cost or metric for a next segment, connecting segments having greater values of runnability data, analyzing the desired distances and weighted runnability segment values to select adjacent base segments to create a route, determining a tentative distance, selecting a segments adjacent to that comprising the start point, determining a distance to an end point, accessing and inverting a weighted runnability segment value of the adjacent segment, determining runnability distance values as a product, marking the adjacent segment as visited, comparing distances, identifying a shortest distance, selecting a base segment or a next segment to evaluate, and performing additional functions of accessing weighted runnability segment values, inverting, determining a runnability distance value, comparing distances, and identifying shorter distance and selecting segments or marking segments as visited, and creating a route. These functions, under their broadest reasonable interpretation, are a mental process, capable of being performed in the human mind. Particularly, the operations pertain to a step by step technique of performing evaluation and judgment of segments in space and time to come up with one or more final routes, such as that which can be performed manually by a human using pen and paper to map out and evaluate segments and make judgments of which segments to use for a route (see MPEP 2106.04(a)(2)(III)). Alternatively, the functions to average and scale values, invert values and determine a runnability distance value as a product are mathematical concepts, as they describe purely mathematical functions. Thus, the claims recite an abstract idea.
The judicial exception is not integrated into a practical application. The additional elements in the claim are the processor and the non-transitory computer readable medium with computer programs and the display and the accessing of data from a server, and the function to display a plurality of created routes. For the additional elements of the processor and non-transitory computer readable storage medium, these are generic computer components, recited at a high level of generality. The claims do not provide any specific improvement to computer technology, and thus the claim acts merely as instructions to “apply” the abstract idea using a generic computer as a tool (see MPEP 2106.05(f)). For the accessing of data from a server, this is determined to be insignificant extra-solution activity, because it corresponds to mere data gathering necessary to perform the abstract idea (see MPEP 2106.05(g)). For the display and function of displaying, this is determined to be insignificant extra-solution activity, as it is mere data outputting (see MPEP 2106.05(g)). Therefore, the abstract idea is not integrated into a practical application.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As above, the additional elements in the claim are the processor and the non-transitory computer readable medium with computer programs and display, and the accessing from the server and function of displaying. For the same reasons as presented above, the processor and non-transitory computer readable medium are generic computer components, recited at a high level of generality, such that the claim is merely using generic computer components as tools to “apply” the abstract idea. For the accessing of data from the server, this is re-evaluated and determined to be well-understood, routine, and conventional in the art (see MPEP 2106.05(d), the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: i. Receiving or transmitting data over a network). For the display and method of displaying, this is determined to be well-understood, routine, and conventional in the art (see US2008/0208441A1, [0001-0004], it is well-known in the art to display maps and routes). Thus, the claim is not patent eligible.
Regarding Dependent Claims 2-12, 14, and 17-21, the claims do not add any limitations that integrate the abstract idea into a practical application or amount to significantly more.
Claims 2 and 3 further recite the accessing, storing, and use of user preference runnability data, which are further functions of the mental process, corresponding to remember or receiving of data for use in the evaluation steps.
Claims 4 and 5 further recite rating routes, which is a further function of the abstract idea, able to be performed mentally or via an evaluation on pen and paper.
Claims 6-8 further recite evaluation functions for temporal data, which are further functions of the abstract idea, as such evaluation is able to be performed mentally or on pen and paper.
Claim 9 further recites determining a direction of routes, which is a further step of the mental process of evaluation which could be performed by a human.
Claims 10 and 11 recite further functions for creating specific types of route, which are additional functions of a mental process.
Claims 12 and 19 further recite accessing specific types of runnability data, and identifying non-traversable areas in Claim 12, which is an additional detail of the mental process as an evaluation that could be performed mentally.
Claim 14 further recites functions to select segments via evaluation and calculation of segment properties. This is a further step of an abstract idea of a mental process which could be done in the human mind/on pen and paper, or alternatively a mathematical process for the calculation of values.
Claim 17 further recites communicating directions using a headset. The communicating (outputting) of data is the use of a computer in its ordinary capacity and therefore does not integrate a judicial exception into a practical application or provide significantly more (see MPEP 2106.05(f)(2)). The use of a headset is an additional element in the claim, however this is determined to be extra-solution activity, as it represents an activity incidental to the primary process that is merely a nominal or tangential addition to the claim (see MPEP 2106.05(g)). This is re-evaluated under step 2B and determined to be well-understood, routine, and conventional in the art (see US2004/0030491A1 ([0002] it is well known in the art to provide path or directional cues via headphones). The claim therefore does not integrate the judicial exception into a practical application or provide significantly more.
Claim 18 further recites determining the location of a user using an RFID tag. This is determined to be extra-solution activity, as it represents an activity incidental to the primary process that is merely a nominal or tangential addition to the claim (see MPEP 2106.05(g)). This is re-evaluated under step 2B and determined to be well-understood, routine, and conventional in the art (see US2005/0225444A1, [0004, 0011] it is well known in the art to track persons and objects using RFID devices). The claim therefore does not integrate the judicial exception into a practical application or provide significantly more.
Claims 20 and 21 further recite a function of shading or color-coding the map with the intended use to display and identify patterns of the weighted runnability segment values. This is an additional element in the claim as it cannot be performed mentally. However, the recitation of shading or color coding at a high level is determined to remain insignificant extra-solution activity as general selection of how to display data (2106.05(g)) and well-understood, routine, and conventional in the art (see US2008/0208441A1, [0001-0004], it is well-known in the art to display maps and routes including color-coding).
Allowable Subject Matter
Claims 1-12, 14, and 16-21 are rejected under 35 U.S.C. § 112 and 101 (see above) and Claims 1 and 16 are objected to for informalities. However, Claims 1-12, 14, and 16-21 would be allowable if amended to overcome all objections and all rejections under 112 and 101.
The following is an examiner’s statement of reasons for indicating allowable subject matter:
The prior art document Published Application US2020/0217680A1 (Dewan et al.) teaches a system for the creation of one or more routes (see e.g. Figure 1, Claims 8, 15), comprising: a processor (see Figure 1, [0047], Claim 15); a non-transitory computer readable storage medium having embodied thereon one or more computer programs that when executed, cause the processor to perform (see Claim 15, [0046-0047]); accessing a start point and desired distance (see [0087] inputs of start location and required shortest distance); generating a runnability map comprising a plurality of geospatial and temporal segments derived from the start point and the desired distance (see Figure 7A, 7B, [0089], k way points may be defined using start location and slack (based on required shortest distance) and [0090] minimum cost paths are determined for each waypoint, based on costs for each edge in a road network, and see [0079, 0098] cost being based on metrics which may be dynamic (i.e. temporal). In other words, the searching of routes requires the generating of information of edges in a road network (geospatial and temporal segments) in a specific area for analysis);  associating runnability data with each geospatial and temporal segment, the runnability data of a geospatial and temporal segment having a value representing runnability conditions of that geospatial and temporal segment (see [0090] the minimum cost path takes into account metrics ([0080] e.g. popularity or elevation, data indicating running characteristics of an area) for each edge (geospatial and temporal segment)); selecting adjacent geospatial and temporal segments that optimize a total metric or cost for all segments (see [0090] minimum cost paths are determined); connecting the adjacent geospatial and temporal segments having the greater runnability segment values (see [0090] computing minimum cost paths which ([0079] Figure 5) are connected continuous paths of edges (segments) [0080] the minimum cost corresponding to greater overall maximized desired metrics (i.e. greater runnability compared to other paths)) to configure the display a plurality of created routes from the start point to the desired distance (see [0092] a set of recommended routes to the user for [0094] being displayed). determining a tentative distance from the distance from the start point to an end point (see [0089] a “slack” distance determined using the required shortest distance (i.e. a tentative initial distance to determine routes)); selecting a geospatial and temporal segment adjacent to the geospatial and temporal segment comprising the start point (see Figure 5, [0090] the minimum cost path is determined from the start point (i.e. determining each possible path requires selecting an adjacent segment)); accessing a weighted runnability segment value from the adjacent geospatial and temporal segment (see [0079-0080] W multiplied by a metric m1i, m2i, . . . , mni is the weighted runnability segment value, for each given edge of a route); inverting the weighted runnability segment value (see [0080] the inverse of the weight*metric may be used for the metrics that are desired to maximize instead of minimize such as, for example, popularity).
Publication US2016/0375306A1 (Gu et al.) teaches a start point identified by latitude and longitude (see [0140]).
Patent U.S. 6,885,937 B1 (Suranyi) teaches determining the distance from the adjacent geospatial and temporal segment to the end point (see Figure 7, 8:31-54); determining a runnability distance value as the product of the distance of the adjacent geospatial and temporal segment to the end point and the cost (see 8:31-54); and marking the adjacent geospatial and temporal segment as visited (see 9:30-50).
Published Application US2019/0051198A1 (Nimmagadda et al.) teaches providing transitions between a geospatial segment in eight directions from a center or other point within a geospatial segment, representing transition cost in each direction from each geospatial segment to each adjacent geospatial and temporal segment by edge values (see [0080], Figures 10A-10C).
Regarding Claim 1, however, the prior art does not disclose or render obvious a system performing all functions comprising:

comparing the distance of the start point to the end point with the runnability distance value of the adjacent segment;
identifying the shorter distance from the comparison of the distance of the start point to the end point with the runnability distance value of the adjacent segment as the tentative distance
selecting a next geospatial and temporal segment adjacent to the geospatial comprising the start point;
determining the distance from the next adjacent geospatial and temporal segment to the end point;
accessing a weighted runnability segment value from the next adjacent geospatial and temporal segment;
inverting the weighted runnability segment value of the next adjacent geospatial and temporal segment;
determining a runnability distance value as the product of the distance of the next adjacent geospatial and temporal segment to the end point and the inverted weighted runnability segment value;
comparing the tentative distance to the runnability distance value;
identifying the shorter distance from the comparison of the tentative distance to the runnability distance value;
marking the next geospatial and temporal segment as visited.
Regarding Claim 16, the prior art does not disclose or render obvious a system performing all functions comprising:

determining a runnability distance value for all geospatial and temporal segments adjacent to the geospatial and temporal segment having the start point;
comparing the distance of the start point to the end point with the runnability distance value of all geospatial and temporal segments adjacent to the geospatial and temporal segment having the start point;
identifying the shortest distance from the comparison of the distance of the start point to the end point with the runnability distance value of all geospatial and temporal segments adjacent to the geospatial and temporal segment having the start point as the tentative distance
selecting the geospatial and temporal segment associated with the tentative distance as a base segment;
marking all geospatial and temporal segments in the comparison as visited;
determining a runnability distance value for all geospatial and temporal segments adjacent to the base segment;
comparing the distance of the base segment to the end point with the runnability distance value of all geospatial and temporal segments adjacent to the base segment;
identifying the shortest distance from the comparison of the distance of the base segment to the end point with the runnability distance value of all geospatial and temporal segments adjacent to the base segment as the tentative distance;
selecting the geospatial and temporal segment associated with the tentative distance as the base segment;
marking all geospatial and temporal segments in the comparison as visited;
repeating the determination of the runnability distance value for all geospatial and temporal segments adjacent to the base segment; 
repeating the comparison and identification of the tentative distance until the end point is within a geospatial and temporal segment marked as visited; and
creating the route of adjacent geospatial and temporal segments identified as base segments.
The combination of limitations defining the particular sequence of recited functions including comparing the distance of the start point to end point with the runnability distance value, as defined by the particular calculation of inverting the weighted runnability segment value, and combined with the other features of the system is not found or made obvious by the prior art. The combination with the other claim limitations, are neither anticipated nor made obvious by the prior arts on record. A search of foreign prior art and Non-Patent Literature was conducted; however, no relevant prior art was found.
As such the claimed subject matter of Claims 1 and 16 would be allowable. The subject matter of Claims 2-12, 14, and 17-21 would also therefore be allowable based on the dependency on Claim 1 or 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619